     1

     2

     3

     4                                                                      ~          --,~~
                                                                                               .;
     5                                                                      c~~'~`Y
                                                                             r.~,~..
                                                                              1
  6
                                                                                   OGT ?_ ~ 2019
  7                                                                           ~~                    z~~~ ::

  g                                     UNITED STATES DISTRIC
  9                                    CENTRAL DISTRICT OF CALIFORNIA
 10,

 11       UNITED STATES OF AMERICA,                      )
 12                                       Plaintiff,
 13                               w.                     )ORDER OF DETENTION AFTER HEARING
         ~~~~.~V` ~                                      )   (18 U.S.C. § 3142(1))
 14
                                               ~J`Gs
 15                                       Defendant.     )
16

17                                                           I.
18             A.()On motion of the Government involving an alleged
19                 1. ()crime of violence;
20                 2. ()offense with maximum sentence oflife imprisonment or death;

21                 3. ()narcotics or controlled substance offense with maximum sentence often or more
22                        years (21 U.S.C. §§ 801,/951, et. sec .,/955a);
23                 4. ()felony -defendant convicted oftwo or more prior offenses described above;
24                 5. ()any felony that is not otherwise a crime of violence that involves a minor victim, or
25                        possession or use ofa firearm or destructive device or any other dangerous weapon,
26                        or a failure to register under 18 U.S.0 § 2250.
27           B.(~On motion (~by the Government)/()(by the Court sua ~s ont_e involving)
28 ///

                                    ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94 (06/07)                                                                                        Page 1 of3
     1              1. ('~rious risk defendant will flee;
  2                 2. ()serious risk defendant will

  3                      a.() obstruct or attempt to obstruct justice;
  4                      b.() threaten, injure, or intimidate a prospective witness or juror or attempt to do so.

  5
                             ~ O~''~
  6            The Court find~fio condirion or combination of conditions will reasonably assure:
  7            A. (appearance of defendant as required; and/or

  8            B. (~afety of any person or the community.

 9                                                           III.
 10            The Court has considered:
 11            A. ~he nature and circumstances ofthe offense, including whether the offense is a crime of

 12                violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,
13                 firearm, explosive, or destructive device;
14            B.(        the weight of evidence against the defendant;

15            C. (' the history and characteristics ofthe defendant;

16            D.(~ the nature and seriousness ofthe danger to any person or to the community.

17                                                           IV.
18            The Court concludes:

19            A. (Defendant poses a risk to the safety of other persons or the community because:
20

21
22

23

24
25

26 ///

27 ///

28 ///

                                     ORDER OF DETENTION AFTER HEARING(l8 U.S.C. §3142(1))

         CR-94(06/07).                                                                                 Page 2 of 3
     1         B. (-~'~story and characteristics indicate a serious risk that defendant will flee because:

     2                      ~
                            ~~                          !i~ ~.2/,.ter/ oy Tit'/gip'

     3                                                   X~~~;~~,i~~i.~'p-s
     4

     5

  6

     7

  8            C.() A serious risk exists that defendant will:
 9                      1.() obstxuct or attempt to obstruct justice;
 10                     2.O threaten, injure or intimidate awitness/juror, because:
 11

 12

13

14

15

16

17            D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumption
18                   provided in 18 U.S.C. § 3142().~~~
19                                r~-'~~     G
                                             ~
              IT IS ORDERED           efendant be detained prior to trial.
20            IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections

21       facility separate from persons awaiting or serving sentences or person held pending appeal.
22            IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private
23       consultation with his counsel.
24

25

26 DATED: /~ 2 //~
                                                  .S. MAGISTRATE /DISTRICT JUDGE
27

28

                                    ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                               Page 3 of 3
